Citation Nr: 1702340	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  11-10 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected ankylosis of the right wrist, previously rated as distal radial fracture of the right wrist, currently with a noncompensable evaluation prior to July 7, 2014 and 50 percent evaluation thereafter.

2.  Entitlement to an initial compensable disability rating for hammertoes, left foot.

3.  Entitlement to an initial compensable disability rating for hammertoes, right foot.

4.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, granted the Veteran's claims for service connection for right wrist and bilateral hammertoe disabilities and assigned each a noncompensable disability rating effective July 29, 2009.  

The Board remanded these matters for further development in May 2014.  The appeals have since been returned to the Board for appellate review.

In an October 2014 rating decision, the Appeals Management Center recharacterized the Veteran's previously service-connected distal radial fracture, right wrist as ankylosis of the right wrist, and increased the disability rating from noncompensable to 50 percent effective July 7, 2014.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial disability rating remained in appellate status for both the period before and after July 7, 2014.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability, when such evidence indicates that unemployability is due, at least in part, to the underlying disability on appeal.  The record reflects that at the November 2009 VA examination, the Veteran reported that he was unemployed and had not worked in ten years due to his hammertoes.  The issue of entitlement to a TDIU is therefore found to have been raised in connection with the claims for initial compensable ratings for left and right foot hammertoes here on appeal, and it has been added to the above list of issues before the Board.

The issues of entitlement to initial compensable disability ratings for right and left foot hammertoes, entitlement to a 10 percent disability rating based on multiple noncompensable service-connected disabilities, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2016, the Veteran's representative filed a motion to withdraw the appeal seeking a higher initial disability rating for service-connected right wrist disability, stating that the Veteran was satisfied with the evaluation.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking a higher initial disability rating for a service-connected right wrist disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2016).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

In April 2016, the Veteran's representative submitted a Motion to Withdraw an Appellate Issue, indicating that the Veteran was satisfied with the 50 percent evaluation assigned for his right wrist, and wished to withdraw his appeal seeking a higher evaluation for that particular disability.
 
The Board therefore finds that the Veteran intentionally withdrew his appeal seeking a higher initial disability rating for service-connected ankylosis of the right wrist, previously rated as distal radial fracture of the right wrist.  The request was in writing, was signed by the Veteran's representative, included the Veteran's VA file number, and was received by the Board prior to the issuance of a final decision on this matter.  The withdrawal was thus made in the form and manner required by 38 C.F.R. § 20.204.  The filing, then, effectively withdrew the relevant Notice of Disagreement and Substantive Appeal, and accordingly, the Board finds that no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  The Board, therefore, does not have jurisdiction over the appeal of this claim, and the appeal must be dismissed.


ORDER

The appeal of the claim for a higher initial disability rating for service-connected right wrist ankylosis is dismissed.


REMAND

The Veteran asserts that his service-connected left and right hammertoe disabilities each warrant a compensable rating.  Specifically, in the September 2016 post-remand brief, the Veteran's representative argued that the references in the claims file, including as made by VA examiners, to "hammertoes" should be taken to mean that multiple toes on each foot are involved, such that at least a 10 percent evaluation is warranted for each foot under Diagnostic Code 5282.

Upon review, the claims file appears to contain conflicting information and opinions as to the extent of the Veteran's hammertoe disabilities.  At the November 2009 VA examination, the examiner indicated that the hammertoe disability involved only the second toe of both the right and left foot.  An August 2010 VA orthopedic surgery consult note also indicates that the Veteran had a bilateral second toe hammer deformity and chronic foot pain.  These would seem to indicate that the Veteran's hammertoe deformity involves only one toe of each foot.  In contrast, a March 2010 VA podiatry clinic note states that the Veteran ambulated on the distal ends of his digits (toenails) due to severe hammer/mallet toe deformity, and stated that moderate pain and edema was noted in all digits, bilaterally.  The Veteran's VA podiatrist further submitted a statement in February 2010 advising that his medical findings demonstrate that the Veteran had "global hammerdigit deformity [which] affects all the toes of his feet."  Finally, at the July 2014 VA examination, the Veteran was noted to have bilateral hammer toes, but the examiner stated that the examination was not valid due to the Veteran's difficulty in participating in a cooperative manner with the examination, instead complaining that all physical contact was painful and withdrawing the part being examined.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the conflicting medical evidence of record, and the fact that the July 2014 examiner was unable to adequately examine the Veteran's hammertoe condition due to the Veteran's "inordinate reaction to any attempt at carrying out a normal necessary physical exam," the Board finds that an additional VA examination is warranted to consider the full evidence of record and directly address whether the Veteran's bilateral hammertoe disability affects a single toe or all toes on each foot.  Additionally, the examiner should address the as yet unanswered questions presented by the Board in the May 2014 remand concerning differentiation of symptoms between the Veteran's service-connected hammertoes and non-service-connected arthritis.

As discussed above, the issue of entitlement to a TDIU has been raised in connection with the Veteran's claims for initial compensable ratings for left and right foot hammertoes.  The Veteran has not yet been provided with appropriate notice of the criteria for an award of a TDIU, and such must be sent to him on remand.  

The Veteran's claim for entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities is found to be intertwined with his claims for increased initial ratings, as a grant of the latter could render the former moot.  Therefore, this issue must also be remanded for consideration with the inextricably intertwined issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

As the Board is remanding these matters for further development, action should be taken to associate any outstanding VA treatment records with the claims file.

Accordingly, the claims are REMANDED for the following action:

1. Obtain any and all outstanding VA treatment records for the Veteran, including those from May 2014 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Send the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and an appropriate VCAA notification letter.  Conduct any development needed to adjudicate the issue of entitlement to a TDIU.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional, preferably with a specialty in podiatry, to assess the current severity of his service-connected bilateral hammertoe disability.  All indicated studies must be conducted and all findings reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination, and the examiner should specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

The examiner is asked to specifically indicate which toes are affected by the hammer toe deformity on each foot, and whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hammertoe disability affected all toes during any portion of the relevant appeal period (July 2007 to present).  

In providing such an opinion, the examiner is asked to address, and reconcile to the extent possible, the following seemingly contradictory evidence of record:
* November 2009 VA examination report: indicating a hammertoe disability involving the second toe of each foot;
* August 2010 VA orthopedic surgery consult note: indicating bilateral second toe hammer deformity;
* February 2010 VA podiatrist statement: stating medical findings demonstrate "global hammerdigit deformity [which] affects all the toes of his feet;"
* March 2010 VA podiatry note: stating that the Veteran ambulates on the distal ends of his digits (toenails) due to severe hammer/mallet toe deformity, with moderate pain and edema noted in all digits bilaterally;
* November 2010 podiatry note: indicating contracted digits 2-5 bilaterally.

The examiner is further asked to fully discuss any toe/foot disorders demonstrated on examination and/or identified in the treatment records, and provide an opinion as to whether any such disorder at least as likely as not (50 percent or greater probability) was caused or permanently aggravated by the service-connected bilateral hammertoe disability. 

The examiner should also discuss any resulting pain and/or functional loss (such as interference with standing or gait) due to the hammertoe disability, and additionally explain whether any similar symptoms (pain, interference with gait, etc...) stemming from a non-service-connected disorder can more likely than not (greater than 50 percent probability) be differentiated from those symptoms and functional loss due to the bilateral hammertoe disability. 

Specifically, the examiner should comment on the functional impact of the Veteran's service-connected bilateral hammertoe disabilities on his activities of daily living, to include occupational activities.  To the extent possible, an opinion should be provided as to the resulting limitations on both physical and sedentary occupational tasks.  [The examiner's attention is directed to the November 2009 VA examination report, documenting the Veteran's  assertion that he was unemployed and had not worked in ten years due to his hammertoes

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical report to ensure responsiveness and compliance with the directives of this remand.  If needed, implement corrective procedures.  

5.  Thereafter, complete any further development deemed necessary in light of the expanded record then readjudicate the Veteran's claims of entitlement to initial compensable disability ratings for service-connected hammertoes of the right and left foot, a 10 percent evaluation based on multiple noncompensable service-connected disabilities, and a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


